DETAILED ACTION
This FINAL action is in response to Application No. 17/276,828 originally filed 03/17/2021. The amendment presented on 12/30/2021 which provides amendments to claims 1-12, 14, and 16, cancels claims 13 and 18-19 and adds new claims 21-23 is hereby acknowledged. Currently Claims 1-12, 14-17 and 20-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. a.) Applicants’ claims expressly states “dividing a common electrode layer of the display panel into at least one region”. It is noted that division into “at least one region” still reads on prior arts as the independent claim only requires a single region be present (i.e. “at least one” is defined as “at minimum, one”). Chen’s “at least one region” is the entire display. Thus, Applicant’s limitation regarding this feature is overly broad enough to still read on the prior art with respect to the independent claim. If it is the intention of the Applicant to claim more than a single region, The Office recommends clarifying the limitation as “dividing a common electrode layer of the display panel into a plurality of regions;”. In regards to b.), c.), d.), and e.), as noted prior, due to the breadth of the claim, as Chen determines color shift in the “at least one region”, this reads on these limitations. (see suggested clarification) 
To assist in advancing prosecution, The Office notes the following references relevant to Applicant’s asserted “regions” and compensation within each region on “a 
	Therefore upon review it is respectfully submitted the prior art reads on the claimed invention and will be maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-6, 8, 9, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. U.S. Patent Application Publication No. 2019/0073971 A1 hereinafter Bai and further in view of Chen U.S. Patent Application Publication No. 2018/0059458 A1 hereinafter Chen.

Consider Claim 1:
	Bai discloses a correction method for a display panel, comprising: (Bai, See abstract.)
	dividing a common electrode layer of the display panel into at least one region; (Bai, See Figure 2 regions 1-9.)
	applying a respective initial voltage to each of the at least one region of the common electrode layer, and measuring the respective initial voltages of the at least (Bai, [0007], [0058], [0090], [0099], “Preferably, in step S01a (i.e. a detecting circuit 2 detecting a common voltage from each of a plurality of regions in a display panel 1), the plurality of regions consists of edge regions.”)
	comparing a first deviation value of each of the respective common voltages of the at least one region shifting from a preset voltage against a preset deviation value, wherein the preset voltage is a voltage of the common electrode layer when the display panel normally displays; (Bai, [0013], [0051], [0091-0098], [0055], “The detecting circuit 2 is configured to detect, and to send to the comparing circuit 3, a common voltage from each of the nine regions in the display panel 1. The comparing circuit 3 is configured to compare the common voltage from each region in the display panel 1 with a reference voltage, to determine whether the common voltage is normal, and to send the determination result to the timing control circuit 4. The timing control circuit 4 is configured, based on the determination result sent from the comparing circuit 3, to adjust a data voltage of a region having an abnormal common voltage to thereby allow the positive and negative data voltage of the region to be symmetrical to the common voltage of the region.”)
	when the first deviation value is larger than the preset deviation value, taking the region corresponding to the first deviation value as a color shift region; (Bai, [0051], [0091-0098], [0052] “Based on the processed determination result received from the comparing circuit 3, the timing control circuit 4 adjusts a data voltage of the region having a relatively large deviation of the common voltage to thereby allow the positive data voltage and the negative data voltage of the region to be symmetrical to the common voltage of the region.")
	the adjustment process as the common voltage of the color shift region to be equal to the preset voltage. (Bai, [0031], “adjusting the data voltage of the region such that a positive data voltage and a negative data voltage of the region are symmetrical to the common voltage of the region.”)
Bai provides discussion on the result of the comparison in that it is sent to the timing control where an adjustment is made (Bai, [0052-0053]) however does not detail determining a gray-scale compensation value based on a sub-pixel voltage corresponding to each sub-pixel in the color shift region and the preset voltage; and compensating a data voltage of each sub-pixel in the color shift region according to the respective gray-scale compensation value.
	Chen however teaches an adjustment process for solving issues of color shift that was known to those having ordinary skill in the art before the effective filing date of the invention adjusting the common voltage of the color shift region to be equal to the preset voltage; (Chen, [0031], “step 4, individually providing a compensation signal voltage to each division area according to the difference of the actual brightnesses and the target brightnesses of the respective division areas of the liquid crystal display panel, and in each division area of the liquid crystal display panel, with the compensation signal voltage, implementing enhancement to a data signal voltage corresponded with a sub pixel, of which a difference of the data signal voltage in a positive polarity driving cycle or the data signal voltage in a negative polarity driving cycle and the common voltage is smaller, and implementing abatement to a data signal voltage corresponded with a sub pixel, of which a difference of the data signal voltage in the positive polarity driving cycle or the data signal voltage in the negative polarity driving cycle and the common voltage is larger;”)
	determining a gray-scale compensation value based on a sub-pixel voltage corresponding to each sub-pixel in the color shift region and the preset voltage; and compensating a data voltage of each sub-pixel in the color shift region according to the respective gray-scale compensation value. (Chen, [0060], [0031], “step 4, individually providing a compensation signal voltage to each division area according to the difference of the actual brightnesses and the target brightnesses of the respective division areas of the liquid crystal display panel, and in each division area of the liquid crystal display panel, with the compensation signal voltage, implementing enhancement to a data signal voltage corresponded with a sub pixel, of which a difference of the data signal voltage in a positive polarity driving cycle or the data signal voltage in a negative polarity driving cycle and the common voltage is smaller, and implementing abatement to a data signal voltage corresponded with a sub pixel, of which a difference of the data signal voltage in the positive polarity driving cycle or the data signal voltage in the negative polarity driving cycle and the common voltage is larger;”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a color shift compensation technique using grayscale values as this was known to those of skill in the art in view of Chen and would have been utilized for the purpose that can solve the nonuniform color and flicker issues of the different areas of the panel due to that the red or blue sub pixels are divided into the main region and the sub region to make the color of the entire liquid crystal display panel to be uniform as showing the gray scale images. (Chen, [0010])

Consider Claim 4:
	Bai in view of Chen discloses the correction method according to claim 1, wherein the display panel displays normally when each of the first deviation values is smaller than the preset deviation value. (Chen, [0060], [0031], “step 4, individually providing a compensation signal voltage to each division area according to the difference of the actual brightnesses and the target brightnesses of the respective division areas of the liquid crystal display panel, and in each division area of the liquid crystal display panel, with the compensation signal voltage, implementing enhancement to a data signal voltage corresponded with a sub pixel, of which a difference of the data signal voltage in a positive polarity driving cycle or the data signal voltage in a negative polarity driving cycle and the common voltage is smaller, and implementing abatement to a data signal voltage corresponded with a sub pixel, of which a difference of the data signal voltage in the positive polarity driving cycle or the data signal voltage in the negative polarity driving cycle and the common voltage is larger;”)

Consider Claim 5:
	Bai in view of Chen discloses the correction method according to claim 1, wherein the initial voltage of each of the regions is adjusted to be identical when each of the first deviation values is smaller than the preset deviation value, and the display panel displays normally. (Chen, [0060], “The nonuniform color and flicker issues of the different areas of the panel due to that the red or blue sub pixels are divided into the main region and the sub region can be solved to make the color of the entire liquid crystal display panel to be uniform as showing the gray scale images.”)

Consider Claim 6:
	Bai in view of Chen discloses the correction method for a display panel according to claim 1, wherein the adjusting the common voltage of the color shift region to be equal to the preset voltage comprises: comparing the initial voltage against the preset voltage, and determining the difference value between the initial voltage and the preset voltage; and compensating the initial voltage according to the difference value, so as to enable the initial voltage of the color shift region to reach the preset voltage. (Chen, [0058], “step 3, activating the liquid crystal display panel to provide theoretical data signal voltages and the same common voltage VCOM to the respective division areas of the liquid crystal display panel to compare differences of actual brightnesses of the respective division areas and target brightnesses under the theoretical data signal voltages.”)

Consider Claim 8:
Bai discloses a correction method for a display panel, comprising: (Bai, See abstract.) 
	dividing a common electrode layer of the display panel into at least one region; (Bai, See Figure 2 regions 1-9.)
	applying a respective initial voltage to each of the at least one region of the common electrode layer, and measuring the respective initial voltages of the at least one region, wherein the initial voltage is a common voltage and the common voltage of each of the at least one region of the common electrode layer is independently controlled; (Bai, [0007], [0058], [0090], [0099], “Preferably, in step S01a (i.e. a detecting circuit 2 detecting a common voltage from each of a plurality of regions in a display panel 1), the plurality of regions consists of edge regions.”)
	comparing voltage first deviation value of each of the respective common voltages of the at least one region shifting from a preset voltage against a preset deviation value, wherein the preset voltage is a voltage of the common electrode layer when the display panel normally displays; (Bai, [0013], [0051], [0091-0098], [0055], “The detecting circuit 2 is configured to detect, and to send to the comparing circuit 3, a common voltage from each of the nine regions in the display panel 1. The comparing circuit 3 is configured to compare the common voltage from each region in the display panel 1 with a reference voltage, to determine whether the common voltage is normal, and to send the determination result to the timing control circuit 4. The timing control circuit 4 is configured, based on the determination result sent from the comparing circuit 3, to adjust a data voltage of a region having an abnormal common voltage to thereby allow the positive and negative data voltage of the region to be symmetrical to the common voltage of the region.”)
	when the first deviation value of each of the respective common voltages of the at least one region shifting from the preset voltage is smaller than the preset deviation (Bai, [0020], “determining whether the common voltage from the each of the plurality of regions is normal; and”)
	otherwise when the first deviation value is larger than the preset deviation value, taking the region corresponding to the first deviation value as a color shift region; (Bai, [0021], “adjusting a data voltage of a region if a common voltage of the region is determined to be abnormal.”) 
	adjusting the common voltage of the color shift region to be equal to the preset voltage. (Bai, [0031], “adjusting the data voltage of the region such that a positive data voltage and a negative data voltage of the region are symmetrical to the common voltage of the region.”)
	Bai provides discussion on the result of the comparison in that it is sent to the timing control where an adjustment is made (Bai, [0052-0053]) however does not detail the adjustment process determining a gray-scale compensation value based on a sub-pixel voltage corresponding to each sub-pixel in the color shift region and the preset voltage; and compensating a data voltage of each sub-pixel in the color shift region according to the respective gray-scale compensation value. 
	determining a gray-scale compensation value based on a sub-pixel voltage corresponding to each sub-pixel in the color shift region and the preset voltage; and compensating a data voltage of each sub-pixel in the color shift region according to the respective gray-scale compensation value. (Chen, [0060], [0031], “step 4, individually providing a compensation signal voltage to each division area according to the difference of the actual brightnesses and the target brightnesses of the respective division areas of the liquid crystal display panel, and in each division area of the liquid crystal display panel, with the compensation signal voltage, implementing enhancement to a data signal voltage corresponded with a sub pixel, of which a difference of the data signal voltage in a positive polarity driving cycle or the data signal voltage in a negative polarity driving cycle and the common voltage is smaller, and implementing abatement to a data signal voltage corresponded with a sub pixel, of which a difference of the data signal voltage in the positive polarity driving cycle or the data signal voltage in the negative polarity driving cycle and the common voltage is larger;”)
	Chen however teaches an adjustment process for solving issues of color shift that was known to those having ordinary skill in the art before the effective filing date of the invention
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a color shift compensation technique using grayscale values as this was known to those of skill in the art in view of Chen and would have been utilized for the purpose that can solve the nonuniform color and flicker issues of the different areas of the panel due to that the red or blue sub pixels are divided into the main region and the sub region to make the color of the entire liquid crystal display panel to be uniform as showing the gray scale images. (Chen, [0010])

Consider Claim 9:
	Bai in view of Chen disclose the correction method according to claim 8, further comprising the following operation subsequent to the operation of determining that the display panel displays normally when the first deviation value of each of the respective common voltages of the at least one region shifting from the preset voltage is smaller than the preset deviation value: adjusting the common voltage of each of the at least one to be identical when the first deviation value of each of the respective common voltages of the at least one region shifting from the preset voltage is smaller than the preset deviation value, and then the display panel displays normally. (Chen, [0060], “The nonuniform color and flicker issues of the different areas of the panel due to that the red or blue sub pixels are divided into the main region and the sub region can be solved to make the color of the entire liquid crystal display panel to be uniform as showing the gray scale images.” Bai, [0068] Typically, a common voltage (V.sub.com) is biased towards a negative potential terminal, causing a non-symmetry. In correspondence to this situation, the positive potential signal provided from a signal source can be lowered to thereby guarantee a symmetry with the negative potential signal. As such, it can realize that a positive potential signal (i.e. the positive data voltage) and a negative signal (i.e. the negative data voltage) to be outputted are symmetrical relative to the common voltage (V.sub.com), ultimately leading to an alleviation of the issue of flickering.)

Consider Claim 21:
	Bai discloses correction method according to claim 1, wherein the common electrode layer of the display panel is divided into a number of nine regions that are arranged in an array of three times three. (Bai, [0057], “It is noted that besides the total of nine regions in the display panel 1 as in the embodiment of the disclosure as illustrated in FIG. 2, the display panel 1 can be divided into a total of four regions, or into more regions such as a total of 25 regions. There is no limitation to the number of regions in the display panel 1.”)

Consider Claim 23:
	Bai discloses the correction method according to claim 2, wherein the data voltages of sub-pixels of the display panel have positive and negative polarities, and when the second deviation value of a sub-pixel in the color shift region has a positive polarity, the corresponding gray-scale compensation value for the sub-pixel also has a positive polarity, and when the second deviation value of a sub-pixel in the color shift region has a negative polarity, the corresponding gray-scale compensation value for the sub-pixel also has a negative polarity. (Bai, [0013], [0051], [0091-0098], [0055], “The detecting circuit 2 is configured to detect, and to send to the comparing circuit 3, a common voltage from each of the nine regions in the display panel 1. The comparing circuit 3 is configured to compare the common voltage from each region in the display panel 1 with a reference voltage, to determine whether the common voltage is normal, and to send the determination result to the timing control circuit 4. The timing control circuit 4 is configured, based on the determination result sent from the comparing circuit 3, to adjust a data voltage of a region having an abnormal common voltage to thereby allow the positive and negative data voltage of the region to be symmetrical to the common voltage of the region.”)

Claim Rejections - 35 USC § 103
Claim 2, 3, 7, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. U.S. Patent Application Publication No. 2019/0073971 A1 in view of Chen U.S. Patent Application Publication No. 2018/0059458 A1 and further in view of Lin et al. U.S. Patent Application Publication No. 2016/0275899 A1 hereinafter Lin.

Consider Claim 2:
	Bai in view of Chen disclose the correction method according to claim 1, and while teaching, as noted above, wherein the determining a gray-scale compensation value according to the sub-pixel voltage corresponding to each of the sub-pixels in the color shift region and the preset voltage does not further specify comprises: calculating a second deviation value of the sub-pixel voltage corresponding to each sub-pixel in the color deviation region from the preset voltage; and obtaining the gray-scale compensation value according to the second deviation value.
	Lin however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention to provide calculating a second deviation value  (Lin, [0052], “Referring back to FIG. 8, at block 88, the source driver IC 56 determines a total data voltage difference (.DELTA.V), which represents, for a row of unit pixels 40, the difference between all of the source voltages for the unit pixels 40 from one line of image data written to the display panel 38 to the next.  That is, for each row, the source driver IC 56 sums the change in the source voltage for each unit pixel 40 from the previous line (D') to the current line (D).  The source driver IC 56 may include a .DELTA.V calculator 90 that receive the values of the source voltages for each unit pixel 40 from a digital signal processor 92 within the source driver IC 56 that determines the source voltages, as depicted in FIG. 9.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use further a second deviation determination as this was known in view of Lin and would have been utilized for the purpose of thereby eliminating issues due to the changing values of the source voltages, may introduce cross-talk that affects the value of VCOM. (Lin, [0052])

Consider Claim 3:
	Bai in view of Chen in view of Lin disclose the correction method according to claim 2, further comprising the following steps before the step of obtaining the gray-scale compensation value according to the second deviation value: obtaining a gray-scale compensation table comprising a mapping relation between the second deviation value and the gray-scale compensation value. (Lin, [0052], “The .DELTA.V calculator 90 may be an arithmetic logic unit or another processor within the source driver IC 56.  In certain embodiments, the .DELTA.V calculator 90 may include a line buffer to temporarily store the source values of each unit pixel from the previous line, or may include fewer buffers to store the total value of the pixel data supplied to each group of display pixels 40.  The .DELTA.V calculator 90 may then compare the current values of the source voltages to previous values of the source voltages, which may be stored in the line buffer mentioned above or other memory associated with or contained in the source driver IC 56.  As noted above, the changing electric fields in the unit pixels 40, due to the changing values of the source voltages, may introduce cross-talk that affects the value of V.sub.COM.”)

Consider Claim 7:
	Bai in view of Chen disclose the correction method according to claim 1, and while teaching, as noted above, wherein the applying a respective initial voltage to each of the at least one region of the common electrode layer and measuring the respective initial voltages of the at least one region does not further specify comprises: applying a respective initial voltage to each of the at least one region of the common electrode layer, and measuring the respective initial voltages of the at least one region by a timing controller. 
	Lin however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to applying a respective initial voltage to each of the at least one region of the common electrode layer, and measuring the respective initial voltages of the at least one region by a timing controller. (Lin, [0032], “The driver circuitry may sense the value of the common voltage supplied into different parts of the display 18, and may determine, based on the sensed value, a common mode error of differing voltage levels at various parts of the display 18.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to measure initial voltages as this was a technique known in the art in view of Lin and would have been used for the purpose of considering pixel values that were recently programmed into a previous row of pixels, 

Consider Claim 10:
	Bai in view of Chen disclose the correction method according to claim 8, wherein the determining a gray-scale compensation value according to the sub-pixel voltage corresponding to each of the sub-pixels in the color shift region and the preset voltage comprises: calculating a second deviation value of the sub-pixel voltage corresponding to each sub-pixel in the color deviation region from the preset voltage; obtaining the gray-scale compensation value according to the second deviation value.
	Lin however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention to provide calculating a second deviation value of the sub-pixel voltage corresponding to each sub-pixel in the color deviation region from the preset voltage; obtaining the gray-scale compensation value according to the second deviation value. (Lin, [0052], “Referring back to FIG. 8, at block 88, the source driver IC 56 determines a total data voltage difference (.DELTA.V), which represents, for a row of unit pixels 40, the difference between all of the source voltages for the unit pixels 40 from one line of image data written to the display panel 38 to the next.  That is, for each row, the source driver IC 56 sums the change in the source voltage for each unit pixel 40 from the previous line (D') to the current line (D).  The source driver IC 56 may include a .DELTA.V calculator 90 that receive the values of the source voltages for each unit pixel 40 from a digital signal processor 92 within the source driver IC 56 that determines the source voltages, as depicted in FIG. 9.”)
COM. (Lin, [0052])

Consider Claim 11:
	Bai in view of Chen in view of Lin disclose the correction method according to claim 10, further comprising the following steps before the step of obtaining the gray-scale compensation value according to the second deviation value: obtaining a gray-scale compensation table comprising a mapping relation between the second deviation value and the gray-scale compensation value. (Lin, [0052], “The .DELTA.V calculator 90 may be an arithmetic logic unit or another processor within the source driver IC 56.  In certain embodiments, the .DELTA.V calculator 90 may include a line buffer to temporarily store the source values of each unit pixel from the previous line, or may include fewer buffers to store the total value of the pixel data supplied to each group of display pixels 40.  The .DELTA.V calculator 90 may then compare the current values of the source voltages to previous values of the source voltages, which may be stored in the line buffer mentioned above or other memory associated with or contained in the source driver IC 56.  As noted above, the changing electric fields in the unit pixels 40, due to the changing values of the source voltages, may introduce cross-talk that affects the value of V.sub.COM.”)

Consider Claim 12:
	Bai in view of Chen in view of Lin disclose the correction method for a display panel according to claim 11, wherein the adjusting the common voltage of the color shift region to be equal to the preset voltage comprises: comparing the initial common  (Chen, [0060], Bai, [0013], [0051], [0091-0098], [0055], “The detecting circuit 2 is configured to detect, and to send to the comparing circuit 3, a common voltage from each of the nine regions in the display panel 1. The comparing circuit 3 is configured to compare the common voltage from each region in the display panel 1 with a reference voltage, to determine whether the common voltage is normal, and to send the determination result to the timing control circuit 4. The timing control circuit 4 is configured, based on the determination result sent from the comparing circuit 3, to adjust a data voltage of a region having an abnormal common voltage to thereby allow the positive and negative data voltage of the region to be symmetrical to the common voltage of the region.”)

Consider Claim 14:
	Bai discloses a display device, comprising: (Bai, See Abstract.)
	a display panel configured to display images; a display control module electrically connected to the display panel, the display control module comprises a timing controller comprising a storage unit, (Bai, [0047], “In a first aspect, a display driving device is disclosed, which is illustrated in FIG. 1. The display driving device includes a detecting circuit 2, a comparing circuit 3, and a timing control circuit 4. The comparing circuit 3 is coupled with the detecting circuit 2, and the timing control circuit 4 is coupled with the comparing circuit 3.”)
	dividing a common electrode layer of the display panel into at least one region; (Bai, See Figure 2 regions 1-9.)
	applying a respective initial voltage to each of the at least one region of the common electrode layer, and measuring the respective initial voltages of the at least one region, wherein the initial voltage is a common voltage and the common voltage of (Bai, [0007], [0058], [0090], [0099], “Preferably, in step S01a (i.e. a detecting circuit 2 detecting a common voltage from each of a plurality of regions in a display panel 1), the plurality of regions consists of edge regions.”)
	comparing a first deviation value of each of the respective common voltages of the at least one region shifting from a preset voltage against a preset deviation value, wherein the preset voltage is a voltage of the common electrode layer when the display panel normally displays; (Bai, [0013], [0051], [0091-0098], [0055], “The detecting circuit 2 is configured to detect, and to send to the comparing circuit 3, a common voltage from each of the nine regions in the display panel 1. The comparing circuit 3 is configured to compare the common voltage from each region in the display panel 1 with a reference voltage, to determine whether the common voltage is normal, and to send the determination result to the timing control circuit 4. The timing control circuit 4 is configured, based on the determination result sent from the comparing circuit 3, to adjust a data voltage of a region having an abnormal common voltage to thereby allow the positive and negative data voltage of the region to be symmetrical to the common voltage of the region.”)
	when the first deviation value is larger than the preset deviation value, taking the region corresponding to the first deviation value as a color shift region; (Bai, [0051], [0091-0098], [0052] “Based on the processed determination result received from the comparing circuit 3, the timing control circuit 4 adjusts a data voltage of the region having a relatively large deviation of the common voltage to thereby allow the positive data voltage and the negative data voltage of the region to be symmetrical to the common voltage of the region.")
	adjusting the common voltage of the color shift region to be equal to the preset voltage. (Bai, [0031], “adjusting the data voltage of the region such that a positive data voltage and a negative data voltage of the region are symmetrical to the common voltage of the region.”)
	Bai provides discussion on the result of the comparison in that it is sent to the timing control where an adjustment is made (Bai, [0052-0053]) however does not detail 
	determining a gray-scale compensation value based on a sub-pixel voltage corresponding to each sub-pixel in the color shift region and the preset voltage; and compensating a data voltage of each sub-pixel in the color shift region according to the respective gray-scale compensation value. (Chen, [0060], [0031], “step 4, individually providing a compensation signal voltage to each division area according to the difference of the actual brightnesses and the target brightnesses of the respective division areas of the liquid crystal display panel, and in each division area of the liquid crystal display panel, with the compensation signal voltage, implementing enhancement to a data signal voltage corresponded with a sub pixel, of which a difference of the data signal voltage in a positive polarity driving cycle or the data signal voltage in a negative polarity driving cycle and the common voltage is smaller, and implementing abatement to a data signal voltage corresponded with a sub pixel, of which a difference of the data signal voltage in the positive polarity driving cycle or the data signal voltage in the negative polarity driving cycle and the common voltage is larger;”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a color shift compensation technique using grayscale values as this was known to those of skill in the art in view of Chen and would have been utilized for the purpose that can solve the nonuniform color and flicker issues of the different areas of the panel due to that the red or blue sub pixels are divided into the main region and the sub region to make the color of the entire liquid crystal display panel to be uniform as showing the gray scale images. (Chen, [0010])
Bai in view of Chen does not appear to disclose the a processing unit and a computer program stored on the storage unit and operable on the processing unit, the program, when executed by the processing unit.
	Lin however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention to provide the elements in a processing unit and a computer program stored on the storage unit and operable on the processing unit, the program, when executed by the processing unit. (Lin, [0029], “In the electronic device 10 of FIG. 1, the processor(s) 12 and/or other data processing circuitry may be operably coupled with the memory 14 and the nonvolatile memory 16 to perform various algorithms.  Such programs or instructions executed by the processor(s) 12 may be stored in any suitable article of manufacture that includes one or more tangible, computer-readable media at least collectively storing the instructions or routines, such as the memory 14 and the nonvolatile storage 16.  The memory 14 and the nonvolatile storage 16 may include any suitable articles of manufacture for storing data and executable instructions, such as random-access memory, read-only memory, rewritable flash memory, hard drives, and optical discs.  Also, programs (e.g., an operating system) encoded on such a computer program product may also include instructions that may be executed by the processor(s) 12 to enable the electronic device 10 to provide various functionalities.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide controlling circuitry as this as known in view of Lin and would have been utilized for the purpose of to enable the electronic device to provide various functionalities. (Lin, [0029])

Consider Claim 15:
	Bai in view of Chen in view of Lin disclose the display device according to claim 14, wherein the determining a gray-scale compensation value according to the sub-pixel (Lin, [0052], “Referring back to FIG. 8, at block 88, the source driver IC 56 determines a total data voltage difference (.DELTA.V), which represents, for a row of unit pixels 40, the difference between all of the source voltages for the unit pixels 40 from one line of image data written to the display panel 38 to the next.  That is, for each row, the source driver IC 56 sums the change in the source voltage for each unit pixel 40 from the previous line (D') to the current line (D).  The source driver IC 56 may include a .DELTA.V calculator 90 that receive the values of the source voltages for each unit pixel 40 from a digital signal processor 92 within the source driver IC 56 that determines the source voltages, as depicted in FIG. 9.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use further a second deviation determination as this was known in view of Lin and would have been utilized for the purpose of thereby eliminating issues due to the changing values of the source voltages, may introduce cross-talk that affects the value of VCOM. (Lin, [0052])

Consider Claim 16:
	Bai in view of Chen in view of Lin disclose the display device according to claim 15, further comprising the following steps before the step of obtaining the gray-scale compensation value according to the second deviation value: obtaining a gray-scale compensation table comprising a mapping relation between the second deviation value and the gray-scale compensation value. (Lin, [0052], “The .DELTA.V calculator 90 may be an arithmetic logic unit or another processor within the source driver IC 56.  In certain embodiments, the .DELTA.V calculator 90 may include a line buffer to temporarily store the source values of each unit pixel from the previous line, or may include fewer buffers to store the total value of the pixel data supplied to each group of display pixels 40.  The .DELTA.V calculator 90 may then compare the current values of the source voltages to previous values of the source voltages, which may be stored in the line buffer mentioned above or other memory associated with or contained in the source driver IC 56.  As noted above, the changing electric fields in the unit pixels 40, due to the changing values of the source voltages, may introduce cross-talk that affects the value of V.sub.COM.”)

Consider Claim 17:
	Bai in view of Chen in view of Lin disclose the display device according to claim 14, wherein the display panel displays normally when each of the first deviation values is smaller than the preset deviation value. (Chen, [0060], [0031], “step 4, individually providing a compensation signal voltage to each division area according to the difference of the actual brightnesses and the target brightnesses of the respective division areas of the liquid crystal display panel, and in each division area of the liquid crystal display panel, with the compensation signal voltage, implementing enhancement to a data signal voltage corresponded with a sub pixel, of which a difference of the data signal voltage in a positive polarity driving cycle or the data signal voltage in a negative polarity driving cycle and the common voltage is smaller, and implementing abatement to a data signal voltage corresponded with a sub pixel, of which a difference of the data signal voltage in the positive polarity driving cycle or the data signal voltage in the negative polarity driving cycle and the common voltage is larger;”)

Consider Claim 20:
	Bai in view of Chen in view of Lin disclose the display device of claim 14, wherein the display device comprises a LCD or an Organic Light Emitting Diode Display. (Chen, [0010], “An objective of the present invention is to provide a driving method of a liquid crystal display panel, which can solve the nonuniform color and flicker issues of the different areas of the panel due to that the red or blue sub pixels are divided into the main region and the sub region to make the color of the entire liquid crystal display panel to be uniform as showing the gray scale images.”)

Claim Rejections - 35 USC § 103
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. U.S. Patent Application Publication No. 2019/0073971 A1 in view of Chen U.S. Patent Application Publication No. 2018/0059458 A1 in view of Lin et al. U.S. Patent Application Publication No. 2016/0275899 A1 as applied to claim 3 above and further in view of Lee U.S. Patent Application Publication No. 2006/0087696 A1 hereinafter Lee.

Consider Claim 22:
	Bai in view of Chen in view of Lin disclose the correction method according to claim 3, however does not specify that the location of the gray-scale compensation table is pre-stored in the timing controller, or in an external memory. 
	Lee however teaches that it was a technique known by those having ordinary skill in the art before the effective filing date of the invention the gray-scale compensation table is pre-stored in the timing controller, or in an external memory. (Lee, [0031-0033], See Figure 1 items 600 and 611.)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide the look-up-table within the timing controller as this was a known technique in the art in view of Lee and would have been used for the purpose of correcting the input image signals (R, G, B) received from (Lee, [0031])

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
 and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626